DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed January 23, 2021 has been acknowledged. Newly presented claim 16 has been entered. Claims 1-3, 5, 6, 8, 9, 12, and 14-16 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welp (20090039109).
	Regarding claim 1, Welp discloses a pump system (Figs. 1 and 2), comprising: a piston stem (6) having a locking feature (upper portion of stem 6 that includes locking element 21); a lock cylinder (5) having a groove (23, 24); and wherein the locking feature is positioned in the groove (par. 0022; Fig. 3), and wherein the groove includes at least one ramp (30) on an upward facing surface (see annotated Fig. 3 below).

    PNG
    media_image1.png
    802
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1137
    731
    media_image2.png
    Greyscale


Regarding claim 2, the pump system further comprising a locking notch (32, 33) on the locking feature of the piston stem, wherein the ramp and locking notch are configured to interact (par. 0022).
Regarding claim 3, the pump system further comprising a locking projection (32, 33) on the locking feature, wherein the locking projection and the ramp are configured to interact (par. 0022).
Regarding claim 5, the pump system further comprising a gap between a surface of the groove of the lock cylinder and a surface of the locking feature of the piston stem (see annotated Fig. 3 below).

    PNG
    media_image3.png
    1134
    897
    media_image3.png
    Greyscale

Regarding claim 6, the locking feature is at least partially hollow (Figs. 1 and 2).
Allowable Subject Matter
Claims 8, 9, 12, and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 15, the prior art fails to teach or suggest a circumferential locking rib extending radially inward from an interior surface of the locking cylinder; and a circumferential locking groove on an exterior surface of the piston stem, the locking rib being snap received within the locking groove to retain the piston stem in a locked position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754